MEMORANDUM **
Luis Aurelio Valdivia-Avila, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his application for adjustment of status. We dismiss the appeal.
We lack jurisdiction to review the IJ’s discretionary denial of Valdivia-Avila’s application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i); Bazua-Cota v. Gonzales, 466 F.3d 747, 748 (9th Cir.2006) (per curiam). Valdivia-Avila’s contention that the IJ improperly weighed the evidence in his case does not present a color-able constitutional claim or question of law over which this court may exercise jurisdiction. See Bazua-Cota, 466 F.3d at 749.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.